


Exhibit 10.4.9


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made this 4th day of April, 2008 (the
"Agreement Date") between the following parties ("Parties"):
(i)
Bank of Texas, National Association (the “Bank”); and,

(ii)
Norman P. Bagwell, an individual currently residing in Dallas, Texas (the
"Executive").



Bank and Executive, in consideration of the promises and covenants set forth
herein (the receipt and adequacy of which are hereby acknowledged) and intending
to be legally bound hereby, agree as follows:


(1)
Purpose of This Agreement. The Bank is a national association organized under
the National Bank Act. The Bank is a wholly owned subsidiary of BOK Financial
Corporation (“BOKF”). The Bank is engaged in the Banking business. The Bank
desires to employ Executive. The Executive desires to become an employee of the
Bank. The purpose of this Agreement is to set forth the terms and conditions
pursuant to which the Bank shall employ the Executive.



(2)
Employment. The Bank shall, effective as of but only as of July 7, 2008, employ
the Executive, and the Executive shall, as of but only as of July 7, 2008,
accept employment with the Bank, on the following terms and conditions:



(a)
Executive shall serve as Chairman and Chief Executive Officer of the Bank.
Executive shall serve on the BOKF Management Committee and report to the Senior
Executive Vice-President of BOKF. It is currently contemplated that about
January 1, 2009, Executive will report to the Chief Executive Officer of BOKF.

(b)
Executive shall devote all time and attention reasonably necessary to the
affairs of the Bank and shall serve the Bank diligently, loyally, and to the
best of his ability.

(c)
Executive shall serve in such other or additional positions as an officer and/or
director of the Bank or any of its affiliates as the Chief Executive Officer of
BOKF may reasonably request; provided, however, Executive's residence and place
of work shall be in the Dallas, Texas area.

(d)
Notwithstanding anything herein to the contrary, Executive shall not be
precluded from engaging in any charitable, civic, political or community
activity or membership in any professional organization, or serving on the Board
of Directors of profit or non-profit organizations, so long as such service does
not conflict with service to Bank.



(3)
Compensation. As the sole, full and complete compensation to the Executive for
the performance of all duties of Executive under this Agreement and for all
services rendered by Executive to the Bank and/or to any affiliate of the Bank:

(a)
Bank shall pay the Executive an annual salary (the “Annual Salary”) during the
Term (as hereafter defined). Initially, the Annual Salary shall be at the rate
of $350,000 per year.

(i)
The Annual Salary shall be payable in installments in arrears, less usual and
customary payroll deductions for FICA, federal and state withholding, and the
like, at the times and in the manner in effect in





--------------------------------------------------------------------------------




accordance with the usual and customary payroll policies generally in effect
from time to time at Bank.
(ii)
The Annual Salary shall not be decreased at any time during the Term (as
hereafter defined) of this Agreement. The Annual Salary may be increased
annually in accordance with Bank's compensation review practices in effect from
time to time for senior executives.

(iii)
The Annual Salary shall be reviewed on April 1, 2009, and on each anniversary
date thereof.

(b)
Bank shall pay and provide to Executive retirement plans, medical insurance,
disability insurance plan benefits, and other fringe benefits, on the same terms
and conditions generally in effect for senior executive employees of the Bank
and its affiliates (the "Additional Benefits").

(c)
Bank may, from time to time in Bank's sole discretion consistent with the
practices generally in effect for senior executive employees of the Bank and its
affiliates, pay or provide, or agree to pay or provide, Executive bonus, stock
option, or other incentive or performance based compensation.

(i)
All such bonus, stock option or other incentive or performance based
compensation, regardless of its nature (hereinafter called "Performance
Compensation") shall not constitute Annual Salary.

(ii)
Bank shall consider Executive for the award of bonus and other incentive
compensation on the same terms and conditions as offered generally to the senior
executive officers of the Bank; provided, however:

(A)
Bank shall pay Executive a cash bonus for 2008 of $175,000, less usual and
customary payroll deductions for FICA, federal and state withholding, and the
like, payable on or before March 15, 2009;

(B)
Bank shall (subject to review and approval of the BOKF Independent Compensation
Committee) pay Executive a cash bonus for 2009 equal to the higher of:

1)
$175,000, less usual and customary payroll deductions for FICA, federal and
state withholding, and the like, payable on or before March 15, 2010; or,



2)
An amount equal to the Annual Incentive Compensation earned by Executive
pursuant to the Bank's Executive Incentive Compensation Plan, payable on or
before March 15, 2010.



(C)
Bank shall provide an annual incentive award (as a percent of Annual Salary) to
Executive pursuant to Bank's Executive Incentive Compensation Plan as in effect
from time to time which award shall have a 50% of then-current salary target
award, and maximum of 100% of salary performance award, subject to annual





--------------------------------------------------------------------------------




review and approval by the Bank Independent Compensation Committee.
(D)
Bank shall provide a long-term incentive award (as a percent of Annual Salary)
to Executive pursuant to Bank's Executive Incentive Compensation Plan as in
effect from time to time which award shall have a 80% of the then-current salary
target award and maximum of 120% of salary performance award, subject to annual
review and approval by the Bank Independent Compensation Committee.

(d)
Bank shall reimburse Executive for reasonable and necessary entertainment,
travel and other expenses in accordance with Bank's standard policies in general
effect for senior executives of Bank.

(e)
Bank shall consider Executive for the award of options to acquire shares of BOKF
Common Stock in respect of the BOKF stock option plan at the time and on the
same terms and conditions as offered generally to the senior executive officers
of Bank; provided, however:

(i)
The Bank shall cause BOKF to issue to Executive options to acquire 20,000 shares
of BOKF Common Stock pursuant to the BOKF stock option plan for plan year 2008
(which options will be issued in January 2009); and,

(ii)
The Bank shall (subject to review and approval of the BOKF Independent
Compensation Committee) cause BOKF to issue to Executive options to acquire BOKF
Common Stock pursuant to the BOKF stock option plan for plan year 2009 (which
options will be issued in January 2010) options to acquire a number of shares
equal to the greater of:

(A)
20,000 shares; or,

(B)
That number of shares earned by Executive pursuant to the Long Term Incentive
Compensation earned by Executive pursuant to the Bank's Executive Incentive
Compensation Plan.

(f)
The Executive shall be allowed vacation, holidays, and other employee benefits
not described above in accordance with Bank's standard policy in general effect
for Bank's senior executive employees. Executive shall be entitled to four weeks
paid vacation in year 2008.

(g)
Bank shall, not earlier than the date of the Commencement nor later than
September 1, 2008, issue 8,000 shares of BOKF Restricted Shares to Executive,
provided such Restricted Shares shall be subject to forfeiture in the event
Executive's employment terminates by resignation or termination with cause or
prior to the third anniversary of, and shall cliff vest, on the third
anniversary of the commencement of the Term.

(h)
Executive shall be reimbursed for all Young Presidents Organization fees so long
as Executive is employed by the Bank and actively participating in such
organization.

(i)
Executive hereby agrees to accept the foregoing compensation as the sole, full
and complete compensation to Executive for the performance of all duties of
Executive under this Agreement and for all services rendered by Executive to the
Bank or any affiliate of the Bank.







--------------------------------------------------------------------------------




(4)
Term of Employment. The term (the “Term”) of Executive's employment
(“Employment”) pursuant to this Agreement shall commence on July 7, 2008 (the
"Commencement") and shall continue thereafter provided that, upon ninety days
prior written notice, either Party may terminate this Agreement effective on or
after the third anniversary date of the Commencement. Executive shall report for
work full-time on the Commencement.



(5)
Termination of Employment. Notwithstanding the provisions of paragraph 4 of this
Agreement, the Employment may be terminated on the following terms and
conditions:

(a)
Termination by Bank Without Cause. In the event the Bank terminates Employment
of Executive without cause:

(i)
Bank shall forthwith upon such termination (A) pay to Executive Bank's standard
severance pay and in addition in one lump sum an amount equal to Executive's
then Annual Salary for the greater of one year or that number of months equal to
36 less the number of full and partial months Executive is employed under this
Agreement, (B) pay or provide to the Executive those Additional Benefits which
are accrued through the effective date of such termination and thereafter
payable under the terms and provisions of the benefits plans then in effect in
accordance with paragraph 3(b) above, (C) Executive shall be entitled to receive
pay for vacation in accordance with Bank's then existing policy for terminating
senior executive employees, and (D) Executive shall be entitled to receive those
amounts due Executive pursuant to paragraph 7(d) and 8(b) and shall be bound by
the Non-Competition Agreement and the Non-Solicitation Agreement (as hereafter
defined).

(ii)
If, within three years of the Commencement, Executive is terminated for any
reason other than for cause following a Change of Control (as hereafter
defined), Bank shall pay Executive upon such termination in one lump sum payment
an amount equal to two times Executive's Annual Salary at the time of
termination; provided, however, in the event following the Change of Control
Chase Bank or any affiliate thereof controls Bank, Bank shall pay Executive
three times such Annual Salary. As used herein, a Change of Control shall be
deemed to have occurred if, and only if:

(A)
George B. Kaiser, affiliates of George B. Kaiser, and/or members of the family
of George B. Kaiser collectively cease to own more shares of the voting capital
stock of BOKF than any other shareholder (or group of shareholders acting in
concert to control BOKF to the exclusion of George B. Kaiser, affiliates of
George B. Kaiser, or members of the family of George B. Kaiser); or,

(B)
BOKF shall cease to own directly and indirectly more than 50% of the voting
capital stock of the BOk.

(b)
Termination by Bank for Cause. Bank may terminate the Executive for cause on the
following terms and conditions:

(i)
Bank shall be deemed to have cause to terminate Executive's Employment only in
one or more of the following events:

(A)
The Executive shall fail to substantially perform his obligations under this
Agreement except as a result of





--------------------------------------------------------------------------------




Executive's incapacity due to physical or mental illness after having first
received notice of such failure and thirty days within which to correct the
failure;
(B)
The Executive commits any act which is intended by Executive to injure Bank or
any of its affiliates;

(C)
The Executive is convicted of any criminal act or act involving moral turpitude
which the Bank reasonably deems adversely affects the suitability of Executive
to serve Bank or any of its affiliates;

(D)
The Executive commits any dishonest or fraudulent act which the Bank reasonably
deems material to the Bank, including the reputation of the Bank or any of its
affiliates; or,

(E)
Any refusal by Executive to obey orders or instructions of the Chief Executive
Officer of the Bank or BOKF unless such instructions would require Executive to
commit an illegal act, could subject Executive to personal liability, would
require Executive to violate the terms of this Agreement, are inconsistent with
recognized ethical standards, or would otherwise be inconsistent with the duties
of an officer of a Bank.

(ii)
Bank shall be deemed to have cause to terminate Executive's Employment only when
a majority of the members of the Board of Directors of the Bank finds that, in
the good faith opinion of such majority, the Executive committed one or more of
the acts set forth in clauses (A) through (E) of the preceding subparagraph,
such finding to have been made after at least nine (9) business days' notice to
the Executive and an opportunity for the Executive, together with his counsel,
to be heard before such majority. The determination of such majority, made as
set forth above, shall be binding upon the Bank and the Executive. The effective
date of a termination for cause shall be the date of the action of such majority
finding the termination was with cause.

(iii)
In the event the Bank terminates Executive's Employment for cause (A) the Bank
shall pay Executive the Executive's then Annual Salary through, but not beyond,
the effective date of the termination and (B) the Executive shall receive those
Benefits accrued through but not beyond the effective date of such termination.
Other benefits set forth in paragraph 3(b) above shall be paid pursuant to the
terms and provisions of their respective benefit plans then in effect. Payment
made pursuant to this paragraph shall be made prior to the 45th calendar day
following the date the majority finds the termination was with cause.



(iv)
In the event the Bank terminates Executive's Employment for cause, Executive
agrees that the compensation set forth in paragraph 3(a) and 3(b) accrued
through the termination date shall be the sole compensation and payment to which
Executive shall be entitled. Such





--------------------------------------------------------------------------------




payment shall be made prior to the 45th calendar day following the date the
majority finds the termination was with cause.


(6)
Provisions Respecting Illness and Death. In the event Executive is unable to
perform his duties under this Agreement as a result of becoming disabled, as
such term is used in Section 409A(a)(2)(C) of the Internal Revenue Code, the
Bank may terminate this Agreement without further or additional compensation
being due the Executive from the Bank except (i) Annual Salary accrued through
the date of such termination; and (ii) Benefits accrued through the date of such
termination under benefit plans then in effect in accordance with paragraph
3(b). In the event of the death of the Executive, the Employment of the
Executive shall automatically terminate as of the date of death without further
or additional compensation being due the Executive, except the Bank shall pay to
the estate of the Executive the Annual Salary accrued through the date of
termination and the Benefits accrued through the date of such termination under
benefit plans then in effect in accordance with paragraph 3(b) above.



(7)
Agreement Not To Compete. The provisions of this paragraph are hereafter called
the “Non-Competition Agreement”.



(a)
Executive hereby agrees that Executive shall not for a period of one (1) year
following any termination of the Employment, directly or indirectly (whether as
an officer, director, employee, partner, stockholder, creditor or agent or
representative of other persons or entities or in any other manner) engage in
the banking business or otherwise compete with the Bank or any of its affiliates
within the city and county of Dallas, Texas, within the city of Fort Worth and
county of Tarrant, and within the city of Houston, Texas and county of Harris,
and all counties contiguous to any of the foregoing. This Non-Competition
Agreement shall not apply to ownership by Executive of up to ten percent (10%)
of the common stock of a corporation traded on the facilities of a national
securities exchange engaged in the Banking business of which Executive is not a
director, officer, employee, agent or representative.

(b)
Executive agrees that the Non-Competition Agreement and all the restrictions set
forth therein are fair and reasonable.

(c)
Executive agrees that (i) any remedy at law for any breach of this
Non-Competition Agreement would be inadequate, (ii) in the event of any breach
of this Non-Competition Agreement, the Non-Competition Agreement shall
constitute incontrovertible evidence of irreparable injury to Bank, and (iii)
Bank shall be entitled to both immediate and permanent injunctive relief without
the necessity of establishing or posting any bond therefor to preclude any such
breach (in addition to any remedies of law which Bank may be entitled).



(d)
Bank shall (subject to the provisions of Section 12) pay Executive, in addition
to any other amounts which may be due Executive, during each year in which the
Non-Competition Agreement is in effect, 25% of Executive's then current annual
salary payable in monthly installments in arrears, less usual and customary
payroll deductions for FICA, federal and state withholding, and the like, at the
times and in the manner in effect in accordance with the usual and customary
payroll policies generally in effect from time to time at Bank.



(e)
The Non-Competition Agreement shall not apply if the Bank terminates the
Executive without cause.





--------------------------------------------------------------------------------




(8)
Agreement Not to Solicit. The provisions of this paragraph are hereafter called
the “Non-Solicitation Agreement”.

(a)
Executive agrees that, for a period of one (1) year following any termination of
the Employment except a termination by Bank without cause, Executive shall not
directly or indirectly (whether as an officer, director, employee, partner,
stockholder, creditor or agent, or representative of other persons or entities)
contact or solicit, in any manner indirectly or directly, individuals or
entities who were at anytime during the original or any extended Term clients of
Bank or any of its affiliates for the purpose of providing Banking, trust,
investment, or other services provided by Bank or any of its affiliates during
the Term or contact or solicit employees of Bank or any affiliates of Bank to
seek employment with any person or entity except Bank and its affiliates. This
Non-Solicitation Agreement shall not apply to ownership by Executive of up to
ten percent (10%) of the common stock of a corporation traded on the facilities
of a national securities exchange engaged in the Banking business of which
Executive is not a director, officer, employee, agent or representative.

(b)
Bank shall (subject to the provisions of Section 12) pay Executive, in addition
to any other amounts which may be due Executive, during each year in which the
Non-Solicitation Agreement is in effect, 25% of Executive's then current Annual
Salary payable in monthly installments in arrears, less usual and customary
payroll deductions for FICA, federal and state withholding, and the like, at the
times and in the manner in effect in accordance with the usual and customary
payroll policies generally in effect from time to time at Bank.

(c)
Executive agrees that the Non-Solicitation Agreement and all the restrictions
set forth in this Non-Solicitation Agreement are fair and reasonable.

(d)
Executive agrees that (i) any remedy at law for any breach of this Non-
Agreement would be inadequate, (ii) in the event of any breach of this
Non-Solicitation Agreement, the Non-Solicitation Agreement shall constitute
incontrovertible evidence of irreparable injury to Bank, and (iii) Bank shall be
entitled to both immediate and permanent injunctive relief without the necessity
of establishing or posting any bond therefor to preclude any such breach (in
addition to any remedies of law which Bank may be entitled).



(9)
Confidential Information.



(a)
Executive acknowledges that, during the Term and prior to the Term, Executive
has had and will have access to Confidential Information, all of which shall be
made accessible to Executive only in strict confidence; that unauthorized
disclosure of Confidential Information will damage the Bank's business; that
Confidential Information would be susceptible to immediate competitive
application by a competitor of the Bank; that Bank's business is substantially
dependent on access to and the continuing secrecy of Confidential Information;
that Confidential Information is unique to the Bank and known only to Executive
and certain key employees and contractors of Bank; that the Bank shall at all
times retain ownership and control of all Confidential Information; and that the
restrictions contained in this paragraph are reasonable and necessary for the
protection of the Bank's business.

(b)
All documents or other records containing or reflecting Confidential Information
(“Confidential Documents”) prepared by or to which Executive has access are and
shall remain the property of the Bank. Executive shall not copy or use any
Confidential Document for any purpose not relating directly to Executive's work
on the Bank's





--------------------------------------------------------------------------------




behalf, or use, disclose or sell any Confidential Document to any party other
than the Bank and its employees. Upon the termination of this Agreement or upon
the Bank's request before or after such termination, Executive shall immediately
deliver to the Bank or its designee (and shall not keep in Executive's
possession or deliver to anyone else) all Confidential Documents and all other
property belonging to the Bank. This paragraph shall not bar Employee from
complying with any subpoena or court order, provided that Executive shall at the
earliest practicable date provide a copy of the subpoena or court order to the
Bank's Chief Executive Officer.
(c)
During the Term and for a period of four (4) years thereafter, regardless of the
reason for termination of Executive's employment, (i) Executive shall not
disclose any Confidential Information to any third party and (ii) Executive
shall use Confidential Information only in connection with and in furtherance of
Executive's work for the Bank and its affiliates.

(d)
As used herein, Confidential Information means all nonpublic information
concerning or arising from the Bank's business, including particularly but not
by way of limitation trade secrets used, developed or acquired by the Bank in
connection with its business; information concerning the manner and details of
the Bank's operations, organization and management; financial information and/or
documents and nonpublic policies, procedures and other printed or written
material generated or used in connection with the Bank's business; the Bank's
business plans and strategies; electronic files or documents prepared by Bank or
Executive containing the identities of the Bank's customers (including their
addresses and telephone numbers), the nature and amounts of their assets and
liabilities, and the specific individual customer needs being addressed by the
Bank; the nature of fees and charges assessed by the Bank; nonpublic forms,
contracts and other documents used in the Bank's business; the nature and
content of any proprietary computer software used in the Bank's business,
whether owned by the Bank or used by the Bank under license from a third party;
and all other nonpublic information concerning the Bank's concepts, prospects,
customers, employees, contractors, earnings, products, services, equipment,
systems, and/or prospective and executed contracts and other business
arrangements. Confidential Information shall not include (i) general skills and
general knowledge of the industry obtained by reason of Executive's association
with the Bank; (ii) information that is or becomes public knowledge through no
fault or action of Executive; (iii) any information received from an independent
third party who is under no duty of confidentiality with respect to the
information; or (iv) any information that, on advice of counsel, Executive is
required to disclose by law or regulation.



(10)
Surrender of Records and Property. Upon termination of Executive's employment
with Bank for whatever reason, Executive shall deliver promptly to the Bank all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Bank or any of
its affiliates, and all other information of the Bank or any of its affiliates,
including, but not limited to, all documents that in whole or in part contain
any information which is defined in this Agreement as Confidential Information
and which is in the possession or under the control of Executive.



(11)
Executive's Representations. Executive hereby represents that (i) prior to the
Agreement Date Executive has, and as of the Commencement Executive will have,
continued to fulfill Executive's duty of loyalty to Executive's present
employer, (ii) the conditions of Executive's present employment do not restrict
Executive's ability to accept employment in accordance with this Agreement, and
(iii)





--------------------------------------------------------------------------------




as of the Commencement, Executive will not have in his possession any
confidential or proprietary information belonging to Executive's present
employer. This Agreement is subject to the condition precedent that Executive
the results of the Bank's usual and customary drug screening, personal
references inquiries, FBI fingerprint investigation, and credit check are
satisfactory.


(12)
Compliance with Section 409A. This Agreement is subject to the following
provisions in order to ensure compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A”).



(a)
If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and the Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the date of termination.

(b)
The Parties acknowledge and agree that Section 409A and its application, if any,
to the terms of this Agreement may be subject to change as additional guidance
and regulations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A are intended to comply with
Section 409A. If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved.

(c)
All payments required to be made by Bank hereunder to the Executive may be
adjusted to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Bank may reasonably determine should be withheld
pursuant to any applicable law or regulation.



(13)
Miscellaneous Provisions. The following miscellaneous provisions shall apply to
this Agreement:

(a)
All notices or advices required or permitted to be given by or pursuant to this
Agreement, shall be given in writing. All such notices and advices shall be (i)
delivered personally, (ii) delivered by facsimile or delivered by U.S.
Registered or Certified Mail, Return Receipt Requested mail, or (iii) delivered
for overnight delivery by a nationally recognized overnight courier service.
Such notices and advices shall be deemed to have been given (i) the first
business day following the date of delivery if delivered personally or by
facsimile, (ii) on the third business day following the date of mailing if
mailed by U.S. Registered or Certified Mail, Return Receipt Requested, or (iii)
on the date of receipt if delivered for overnight delivery by a nationally
recognized overnight courier service. All such notices and advices and all other
communications related to this Agreement shall be given as follows:

If to Bank:        
Bank of Texas, National Association
Att: W. Jeffrey Pickryl
5956 Sherry Lane - #710
Dallas, TX 75225
Telephone No.: (214) 356-3923
Telecopy No.: (972) 277-0226
JPickryl@BOKF.com




--------------------------------------------------------------------------------






With a Copy to:    Frederic Dorwart
Old City Hall
124 East Fourth Street
Tulsa, OK 74103-5010
Telephone No.: (918) 583-9945
Telecopy No.: (918) 583-8251
FDorwart@FDLaw.com


If to Executive:    Norman P. Bagwell
P.O. Box 600157
Dallas, TX 75360
Telephone No.: (214) 668-2517
Telecopy No.: (___) ________________
                    
        
or to such other address as the party may have furnished to the other parties in
accordance herewith, except that notice of change of addresses shall be
effective only upon receipt.


(b)
This Agreement is made and executed in Dallas, Texas and all actions or
proceedings with respect to, arising directly or indirectly in connection with,
out of, related to or from this Agreement, shall be litigated in courts having
situs in Dallas, Texas.

(c)
This Agreement shall be subject to, and interpreted by and in accordance with,
the laws of the State of Texas.

(d)
This Agreement is the entire Agreement of the parties respecting the subject
matter hereof. There are no other agreements, representations or warranties,
whether oral or written, respecting the subject matter hereof, except as stated
in this Agreement.

(e)
This Agreement, and all the provisions of this Agreement, shall be deemed
drafted by all of the parties hereto.

(f)
This Agreement shall not be interpreted strictly for or against any party, but
solely in accordance with the fair meaning of the provisions hereof to
effectuate the purposes and interest of this Agreement.

(g)
Each party hereto has entered into this Agreement based solely upon the
agreements, representations and warranties expressly set forth herein and upon
her or his own knowledge and investigation. Neither party has relied upon any
representation or warranty of any other party hereto except any such
representations or warranties as are expressly set forth herein.

(h)
Each of the persons signing below on behalf of a party hereto represents and
warrants that he or she has full requisite power and authority to execute and
deliver this Agreement on behalf of the parties for whom he or she is signing
and to bind such party to the terms and conditions of this Agreement.

(i)
This Agreement may be executed in counterparts, each of which shall be deemed an
original. This Agreement shall become effective only when all of the parties
hereto shall have executed the original or counterpart hereof. This Agreement
may be executed and delivered by a facsimile transmission of a counterpart
signature page hereof.

(j)
In any action brought by a party hereto to enforce the obligations of any other
party hereto, the prevailing party shall be entitled to collect from the
opposing party to such action such party's reasonable litigation costs and
attorneys fees and expenses (including court costs, reasonable fees of
accountants and experts, and other expenses incidental to the litigation).





--------------------------------------------------------------------------------




(k)
This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, administrators, successors and assigns.

(l)
This is not a third party beneficiary contract, except Bank (including each
affiliate thereof) shall be a third party beneficiary of this Agreement.

(m)
This Agreement may be amended or modified only in a writing, as agreed to by the
parties hereto, which specifically references this Agreement.

(n)
A party to this Agreement may decide or fail to require full or timely
performance of any obligation arising under this Agreement. The decision or
failure of a party hereto to require full or timely performance of any
obligation arising under this Agreement (whether on a single occasion or on
multiple occasions) shall not be deemed a waiver of any such obligation. No such
decisions or failures shall give rise to any claim of estoppel, laches, course
of dealing, amendment of this Agreement by course of dealing, or other defense
of any nature to any obligation arising hereunder.

(o)
In the event any provision of this Agreement, or the application of such
provision to any person or set of circumstances, shall be determined to be
invalid, unlawful, or unenforceable to any extent for any reason, the remainder
of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, or unenforceable, shall not be affected and shall continue to be
enforceable to the fullest extent permitted by law.

Dated as of the Agreement Date.
BANK OF TEXAS, NATIONAL ASSOCIATION



By:    __________________________________________
EXECUTIVE
__________________________________________
Norman P. Bagwell




